TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 4, 2021



                                    NO. 03-21-00110-CV


                                       A. M., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on

February 25, 2021. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the decree. Therefore, the Court affirms the trial court’s

decree terminating parental rights. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.